                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                      8:14CR307

       vs.
                                                                        ORDER
DANIEL WEBSTER, III,

                       Defendant.


       Defendant Daniel Webster, III appeared before the court on December 19, 2018, on a
Second Petition for Offender Under Supervision [109]. Defendant was represented by Assistant
Federal Public Defender Julie B. Hansen, and the United States was represented by Assistant
U.S. Attorney Martin J. Conboy, IV. Defendant waived his right to a probable cause hearing on
the Second Petition pursuant to Fed. R. Crim. P. 32.1(b)(1)(A). The government moved for
detention, and a detention hearing was held. Defendant has failed to meet his burden to establish
by clear and convincing evidence that he will not flee or pose a danger to any other person or to
the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1).
       I find that the Second Petition [109] alleges probable cause and that Defendant should be
held to answer for a final dispositional hearing before Senior Judge Smith Camp.


       IT IS ORDERED:
       1.      A final dispositional hearing will be held before Senior Judge Smith Camp in
Courtroom No. 2, Third Floor, Roman L. Hruska Federal Courthouse, 111 South 18th Plaza,
Omaha, Nebraska, on January 3, 2019, at 10:00 a.m. Defendant must be present in person.
       2.      Defendant Daniel Webster, III, is committed to the custody of the Attorney
General or his designated representative for confinement in a correctional facility;
       3.      Defendant shall be afforded a reasonable opportunity for private consultation with
defense counsel; and
       4.      Upon order of a United States court or upon request of an attorney for the
government, the person in charge of the corrections facility shall deliver defendant to the United
States Marshal for the purpose of an appearance in connection with a court proceeding.
Dated this 19th day of December, 2018.

                                             BY THE COURT:

                                             s/ Michael D. Nelson
                                             United States Magistrate Judge




                                         2
